
	
		III
		110th CONGRESS
		1st Session
		S. RES. 310
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2007
			Ms. Landrieu (for
			 herself and Mr. Vitter) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the city of Lafayette,
		  Louisiana, for engaging in a year-long celebration of the 250th anniversary of
		  the birth of Marie-Joseph-Paul-Yves-Roch-Gilbert Du Motier, commonly known as
		  the Marquis de Lafayette.
	
	
		Whereas the Marquis de Lafayette was born on September 6,
			 1757, and occupies an important place in the history of the United
			 States;
		Whereas Lafayette demonstrated considerable military
			 skill, valor, and dedication as he fought alongside American revolutionary
			 fighters during their struggle for independence, and was voted by Congress the
			 rank and commission of major general in the Continental Army;
		Whereas Lafayette's military service was invaluable to
			 General George Washington during many Revolutionary War battles, earning him
			 his reputation as the soldier's friend;
		Whereas Lafayette's leadership and military ingenuity
			 during the Battle of Yorktown, Virginia, led to the defeat of British General
			 Lord Charles Cornwallis and subsequently the successful end to the American
			 Revolutionary War;
		Whereas Lafayette’s advocacy in France on behalf of the
			 United States fostered positive diplomatic relations and allowed for the
			 Louisiana Purchase;
		Whereas Lafayette’s status as a native French speaker, in
			 combination with his dedication to democracy in America, prompted Thomas
			 Jefferson to request that the Marquis serve as the Governor of
			 Louisiana;
		Whereas Lafayette symbolizes the assistance America
			 received from Europe during the struggle for independence;
		Whereas United States aid to France during the World Wars
			 of 1917–1918 and 1941–1945 stemmed in part from shared values of democracy and
			 freedom, which Lafayette strongly supported;
		Whereas the friendship between the people of the United
			 States and France has not diminished;
		Whereas continued relationships between the United States
			 and France are important to the success of our global partnerships;
		Whereas the town of Vermilionville, Louisiana, was renamed
			 Lafayette in 1884 in honor of the Marquis de Lafayette; and
		Whereas the city of Lafayette, Louisiana, in the heart of
			 the Acadiana region, exhibits a rich French heritage: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors the
			 Marquis de Lafayette on the 250th anniversary of his birth; and
			(2)commends the city
			 of Lafayette, Louisiana, for engaging in a year-long celebration of this
			 anniversary.
			
